        Case 1:18-cr-00258-EJL Document 145 Filed 11/02/18 Page 1 of 4



BART M. DAVIS, IDAHO STATE BAR NO. 2696
UNITED STATES ATTORNEY
KATHERINE L. HORWITZ, OKLAHOMA STATE BAR NO. 30110
CHRISTIAN S. NAFZGER, IDAHO STATE BAR NO. 6286
ASSISTANT UNITED STATES ATTORNEYS
DISTRICT OF IDAHO
WASHINGTON GROUP PLAZA IV
800 EAST PARK BOULEVARD, SUITE 600
BOISE, ID 83712-7788
TELEPHONE: (208) 334-1211
FACSIMILE: (208) 334-9375



                           UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

              Plaintiff,

       vs.
                                           Case No. 1:18-cr-00258-EJL
PAVEL BABICHENKO,
GENNADY BABITCHENKO,
PIOTR BABICHENKO,
TIMOFEY BABICHENKO,                        GOVERNMENT’S MOTION FOR
KRISTINA BABICHENKO,                       CONTINUANCE TO FILE
NATALIE BABICHENKO,                        REPLY BRIEF REGARDING
DAVID BIBIKOV,                             COMPLEX CASE DESIGNATION
ANNA IYERUSALIMETS,
MIKHAIL IYERUSALIMETS,
ARTUR PUPKO,

              Defendants.



      The United States of America, by and through, Bart M. Davis, United States

Attorney for the District of Idaho, and the undersigned Assistant United States

Attorney for the District of Idaho, hereby seeks a seven-day continuance of the
         Case 1:18-cr-00258-EJL Document 145 Filed 11/02/18 Page 2 of 4



deadline to file a reply brief to the originally unopposed motion for complex case

designation.

         On October 22, 2018, the government filed an unopposed motion for complex

case designation pursuant to 18 U.S.C. § 3161(h)(7)(ii) and a trial continuance for

one year. See ECF 134. Thereafter, seven defendants changed course and filed

oppositions to this originally unopposed motion—the most recent objection was filed

yesterday, November 1. See Objection, ECF 143. In light of the Court’s scheduling

order (which mandated that all objections be filed on or before October 26, 2018),

ECF 136, at 3, the Government’s reply is due today, November 2, pursuant to the

Local Rules. See General Order No. 319, at 6 (requiring all reply memoranda be

filed seven days after responsive memoranda). Based on the above changed

circumstances, however, the Government respectfully requests that the Court grant

the requested one-week continuance of the reply brief deadline to November 9,

2018.

        Respectfully submitted this 2nd day of November, 2018.



                                            BART M. DAVIS
                                            UNITED STATES ATTORNEY
                                            By:


                                            /s/ Katherine L. Horwitz
                                            KATHERINE L. HORWITZ
                                            Assistant United States Attorney




GOVERNMENT’S MOTION FOR
CONTINUANCE OF REPLY BRIEF—2
        Case 1:18-cr-00258-EJL Document 145 Filed 11/02/18 Page 3 of 4



                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on November 2, 2018, the foregoing

GOVERNMENT’S MOTION FOR CONTINUANCE was electronically filed with the

Clerk of the Court using the CM/ECF system, and that a copy was served on the

following parties or counsel by ECF filing:

  JOHN DEFRANCO
  1031 E. Park Blvd.
  Boise, ID 83712
  jcd@greyhawklaw.com
  Attorney for Pavel Babichenko

  DARTANYON BURROWS
  P.O. Box 1003
  Payette, ID 83661
  dburrows@kmrs.net
  Attorney for Gennady Babitchenko

  PAUL E. RIGGINS
  380 South 4th Street, Ste. 104
  Boise, ID 83702
  rigginslaw@gmail.com
  Attorney for Piotr Babichenko

  ROB S. LEWIS
  913 W. River Street, Ste. 430
  Boise, ID 83702
  office@roblewislaw.com
  Attorney for Timofey Babichenko

  GREG S. SILVEY
  P.O. Box 5501
  Boise, ID 83705
  greg@idahoappeals.com
  Attorney for Kristina Babichenko




GOVERNMENT’S MOTION FOR
CONTINUANCE OF REPLY BRIEF—3
      Case 1:18-cr-00258-EJL Document 145 Filed 11/02/18 Page 4 of 4




 J.D. MERRIS
 913 W. River Street, Ste. 420
 Boise, ID 83702
 jmerris@earthlink.net
 Attorney for Natalya Babichenko

 ROBYN A. FYFFE
 P.O. Box 5681
 Boise, ID 83705
 robyn@fyffelaw.com
 Attorney for David Bibikov

 S. RICHARD RUBIN
 702 W. Idaho Street, Ste. 1000
 Boise, ID 83702
 dick_rubin@fd.org
 Attorney for Anna Iyerusalimets

 ELLEN NICHOLE SMITH
 P.O. Box 140857
 Garden City, ID 83714
 ellen@smithhorras.com
 Attorney for Mikhail Iyerusalimets

 GABRIEL MCCARTHY
 802 W. Bannock Street, Suite 201
 Boise, Idaho 83702
 Attorney for Artur Pupko


                                            /s/ Katherine Horwitz
                                            Assistant United States Attorney




GOVERNMENT’S MOTION FOR
CONTINUANCE OF REPLY BRIEF—4
